  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 1 of 27 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

XMTT, INC.,

             Plaintiff,                             Civil Action No. ________

       v.
                                                    JURY TRIAL DEMANDED
INTEL CORPORATION,

             Defendant.



                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff XMTT, Inc. (“XMTT”), by and through its undersigned counsel, brings this action

for patent infringement against Intel Corporation (“Intel”), and alleges as follows:

                                          THE PARTIES

       1.        Plaintiff XMTT is a corporation duly organized and existing under the laws of the

State of Delaware, having its principal place of business at 3 Kettle Pond Ct., Potomac, MD 20854.

       2.        XMTT is the assignee and owns all right, title, and interest to U.S. Patent Nos.

8,145,879 (“the ’879 Patent”) and 7,707,388 (“the ’388 Patent”) (collectively, the “Asserted

Patents”).

       3.        On information and belief, Defendant Intel is a corporation duly organized and

existing under the laws of the State of Delaware, having its principal place of business at 2200

Mission College Blvd., Santa Clara, CA 95054.

                                  JURISDICTION AND VENUE

       4.        This is an action arising under the patent laws of the United States, 35 U.S.C. § 1

et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).
   Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 2 of 27 PageID #: 2



        5.     This court has personal jurisdiction over Intel because Intel is incorporated in

Delaware. Intel also, among other things, manufactures products that are and have been used,

offered for sale, sold, and purchased in the District of Delaware.

        6.     Under 28 U.S.C. §§ 1391(b)-(d) and 1400(b), venue is proper in this judicial district

because, among other things, Intel is incorporated in Delaware and thus resides in this judicial

district.

                                         FIRST CLAIM

                          (Infringement of U.S. Patent No. 8,145,879)

        7.     XMTT re-alleges and incorporates herein by reference Paragraphs 1-6 of its

Complaint.

        8.     The ’879 Patent, entitled “Computer Memory Architecture For Hybrid Serial And

Parallel Computing Systems,” was duly and lawfully issued March 27, 2012. A true and correct

copy of the ’879 Patent is attached hereto as Exhibit 1.

        9.     The ’879 Patent names Uzi Y. Vishkin as inventor. Dr. Vishkin is a professor at

the University of Maryland in the Department of Electrical and Computer Engineering. He was

selected as a Fellow in the Association of Computing Machinery in 1996 for, among other things,

having “played a leading role in forming and shaping what thinking in parallel has come to mean

in the fundamental theory of Computer Science.” Dr. Vishkin has hundreds of published papers

in the field of parallel computing and computer architecture and is a frequent invited speaker at

academic conferences and within the computer hardware industry, including at Intel’s research

and development facilities.




                                                 -2-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 3 of 27 PageID #: 3



       10.     The ’879 Patent has been in full force and effect since its issuance. XMTT owns

by assignment the entire right, title, and interest in and to the ’879 Patent, including the right to

seek damages for past, current, and future infringement thereof.

       11.     The ’879 Patent states that it “generally relate[s] to computing and more

specifically to a computer memory architecture for hybrid serial and parallel computing systems.”

Ex. 1 at 1:32-34.

       12.     The ’879 Patent explains that “parallelism has provided a growing opportunity for

increased performance of computer systems,” but that “in many applications, however, it is

necessary to perform both serial and parallel processing.” Ex. 1, at 1:35-42. The ’879 Patent

further explains that “conventional approaches often do not allow for efficient execution of

coordinated, mixed (i.e., ‘hybrid’) parallel and serial processing modes,” creating a need for the

patented technology. Ex. 1 at 1:52-61.

       13.     The ’879 Patent provides, in one embodiment, “a serial processor [that] is

configured to execute software instructions in a software program in serial. A serial memory is

configured to store data for use by the serial processor in executing the software instructions in

serial. A plurality of parallel processors are configured to execute software instructions in the

software program in parallel. A plurality of partitioned memory modules are provided and

configured to store data for use by the plurality of parallel processors in executing software

instructions in parallel. Accordingly, a processor/memory structure is provided that allows serial

programs to use quick local serial memories and 40 parallel programs to use partitioned parallel

memories.” Ex. 1, at 3:30-41. The ’879 Patent further explains that the parallel processors may

include “read-only cache” memory. Ex. 1, at 5:9-15.




                                                 -3-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 4 of 27 PageID #: 4



       14.     The systems and methods taught by the ’879 Patent solve discrete, technological

problems associated with the architecture of multicore computing systems, representing new,

novel and useful improvements over the existing and/or patentably distinct means and methods.

The ’879 Patent claims describe particular computer hardware components, such as processors and

memory, organized in a particular way and with particular functionality that improves the

capabilities, such as speed and power efficiency, of a computer processing system. For example,

the ’879 Patent describes systems and methods that provide more “efficient execution of

coordinated, mixed (i.e., ‘hybrid’) parallel and serial processing modes” as compared to

“conventional approaches.” Ex. 1, at 1:52-61. The ’879 Patent’s improvements to computer

systems are further described in its specification.

       15.     XMTT is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ’879 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that infringe claims of the ’879 Patent,

including Intel products containing Intel® Graphics Technology.

       16.     The ’879 accused products, for example, embody every limitation of at least claim

1 of the ’879 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

       [“An apparatus comprising: a serial processor to execute instructions in a computing

       program primarily in serial;”]




                                                 -4-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 5 of 27 PageID #: 5



       17.     The ’879 accused products include systems-on-a-chip (or “SoCs”), which comprise

one or more serial processors (“CPU cores”) to execute instructions in a computing program

primarily in serial, as described, for example, in Intel’s technical specification “The Compute

Architecture of Intel Processor Graphics Gen9” (“Gen9 Specification”).

       18.     The SoC architecture for Intel Core-series processors, for instance, is illustrated on

page 3 of the Gen9 Specification.




       19.     The specification illustrates, for example, that the ’879 accused products include,

among other hardware components, at least one “CPU core” (serial processor). The CPU core(s)

execute computer programs, which are comprised of instructions, primarily in serial.

       [“a first, private memory to store data solely for use by the serial processor in

       executing the instructions;”]

       20.     In the Intel architectures used in the ’879 accused products, CPU cores have at least

one private memory to store data solely for use by the CPU cores in executing the program

instructions. For example, as described in Intel’s Introduction to Intel® Architecture White Paper,

in an exemplary quad-core Intel Core i7 processor, “the four CPUs each ha[ve] [their] own L1 and



                                                 -5-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 6 of 27 PageID #: 6



L2 caches.”

https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf at 5. These cache memories store data that is solely for use by the CPU core in

executing program instructions.

       [“a plurality of parallel processors to execute instructions in the computing program

       primarily in parallel, at least one parallel processor of the plurality of parallel

       processors having a second, local read-only memory; and”]

       21.     The graphics hardware in the ’879 accused products comprises a plurality of

parallel processors to execute instructions in the computing program primarily in parallel, at least

one parallel processor of the parallel processors having a second, local read-only memory.

       22.     For example, the diagram at page 13 of the Gen9 Specification illustrates the

components of Intel’s graphics architecture, including one or more Slices, each of which is

comprised of a plurality of Subslices, each of which further comprises, among other components,

a plurality of Execution Units.




                                                 -6-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 7 of 27 PageID #: 7



       23.     By way of further example, each Subslice is also a parallel processor that executes

instructions in a computing program primarily in parallel. As illustrated in the figure on page 9 of

the Gen9 Specification, for instance, each Subslice has its own local thread dispatcher, and

multiple parallel execution units.




       24.     Each Subslice also contains a “sampler,” as illustrated in the figure above. Intel’s

Gen9 Specification explains that the “sampler is a read-only memory fetch unit.”

       [“a plurality of shared memory modules to store data for use by the plurality of

       parallel processors in executing the instructions.”]

       25.     The ’879 accused products further comprise a plurality shared memory modules to

store data for use by the plurality of parallel processors in executing the instructions.

       26.     As illustrated above, for example, each graphics Slice contains an L3 Data Cache

memory that is shared by that Slice’s plurality of parallel processors. The L3 Data Cache acts as

“shared local memory” for use in executing the program instructions. Gen9 Specification, at 11.




                                                  -7-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 8 of 27 PageID #: 8



Intel products with multiple Subslices “instantiate multiple L3 cache partitions,” which “aggregate

together via an L3 fabric and act as a single larger capacity monolithic cache.” Id.

       27.     Intel has had actual knowledge of its infringement of the ’879 Patent since at least

the time of service of this Complaint, and continues to infringe the ’879 Patent notwithstanding

that knowledge. XMTT is further informed and believes that Intel has had actual knowledge of its

infringement of the ’879 Patent since before the time of service of this Complaint, including for

the reasons that, for example: Intel has been well aware of the research of Dr. Uzi Vishkin, the

sole inventor of the ’879 Patent, into multicore architectures and parallelism for many years,

including Dr. Vishkin’s work with his company, XMTT, the original assignee of the ’879 Patent

and Plaintiff in this action – indeed, in recent correspondence with Dr. Vishkin regarding a

potential collaboration, an Intel engineer remarked that “we [Intel] have known your early work

on XMT and as you may recall we had invited you to Intel a few years back.” The Intel engineer

was correct. In fact, on multiple occasions, including in 2008, while the Asserted Patents were

pending, in 2010, shortly after the ’388 Patent issued, and again in 2013, shortly after the ’879

Patent issued, Intel considered investing in XMTT or otherwise acquiring Dr. Vishkin’s

intellectual property. Intel instead chose to release multiple generations of infringing products

without permission. As a further example of Intel’s extensive knowledge of Dr. Vishkin’s work,

on multiple occasions, Dr. Vishkin was invited to Intel’s facilities to discuss, and did discuss, his

Explicit Multi-Threading (XMT) technology associated with the Asserted Patents. For example,

over the years Dr. Vishkin has given numerous technical presentations to Intel’s chip architects,

including, for example: in 2008, at Intel’s China Research Center in Beijing, China; in 2009, at

Intel’s Israel Development Center in Haifa, Israel; in 2010, in a videotaped talk on parallel

programming that was broadcast on Intel Software Network TV; in 2012, as part of the




                                                 -8-
  Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 9 of 27 PageID #: 9



Distinguished Speaker Series at the Illinois-Intel Parallelism Center (broadcast throughout Intel);

and again at Intel’s Haifa facility in 2015 and 2017. During these presentations, Dr. Vishkin

described key technical aspects of his patented technologies and informed Intel at the time that the

technologies were protected by U.S. patents issued and pending. Dr. Vishkin also provided Intel,

on multiple occasions, with links to his XMT website, where he has maintained a list of issued

U.S. patent numbers related to his XMT technologies (including the Asserted Patents). In addition

to invited talks, Dr. Vishkin has given numerous presentations on his patented technologies at

industry conferences attended by Intel personnel, including, for example, the 2010 Indo-US

Conference on Parallelism in Bangalore, India, where Dr. Vishkin’s presentation included a slide

referencing “6 Issued Patents” and “More patent applications” (which, at the time, included the

parent application to the ’879 Patent). Dr. Vishkin has also identified the Asserted Patents in

widely-read published papers, including, for example, in “Algorithmic Approach to Designing an

Easy-To-Program System: Can It Lead to a HW-Enhanced Programmer’s Workflow Add-On?,”

which was published in the proceedings of the 2009 IEEE International Conference on Computer

Design and describes U.S. Patent Application No, 2009/0119481 (the published application of the

parent of the ’879 Patent) as “show[ing] how to gracefully upgrade from a uniprocessor to up to

thousands of processors on-chip without losing on backwards compatibility on serial code, and

dynamically moving back and forth between serial and parallel execution.” Intel not only attended,

presented multiple papers, and chaired the first conference session of the 2009 IEEE conference,

but also received (as special session chair) an advance copy of Dr. Vishkin’s paper before the

conference. As a further example, Dr. Vishkin’s paper “Using Simple Abstraction to Reinvent

Computing for Parallelism,” which was published in the Communications of the ACM magazine

in January 2011, references issued patents related to the XMT processor, including the ’388 Patent




                                                 -9-
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 10 of 27 PageID #: 10



(parent to the ’879 Patent, which was at the time a published pending patent application). This

paper has been downloaded over 19,000 times from the ACM Digital Library and was referenced

in the first slide of Dr. Vishkin’s presentation at the Illinois-Intel Parallelism Center, which was

broadcast throughout Intel. Furthermore, as previously mentioned, Dr. Vishkin has maintained a

website for his XMT technology which includes, among other things, a detailed description of Dr.

Vishkin’s technologies and a list of related U.S. patents (including the ’879 Patent) by number.

Intel is, and has been, well aware of Dr. Vishkin’s XMT website. For example, an Intel engineer

provided a quote for publication on the XMT website praising Dr. Vishkin’s technical

accomplishments, and, as noted above, Dr. Vishkin has informed Intel of his XMT website on

numerous occasions over the years. As a further example, Intel architects have touted the benefits

of Dr. Vishkin’s XMT technology to Intel’s customers within Intel’s own Developer Zone (an

online forum for discussion of Intel products), specifically referencing Dr. Vishkin’s XMT

website.     To the extent Intel claims it did not have actual knowledge of the ’879 Patent,

particularly in light of the foregoing, Intel has been willfully blind to that patent’s existence based

on, for example, its publicly-known corporate policy forbidding its employees from reading

patents held by outside companies or individuals.

       28.     XMTT is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ’879 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States (as used in this pleading, “customers” refers to both direct and indirect

customers, including entities that distribute and resell the accused products, alone or as part of a




                                                 - 10 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 11 of 27 PageID #: 11



system, and end users of such products and systems). For example, Intel publicly provides

documentation, including datasheets available through Intel’s publicly accessible ARK service and

software developer’s manuals, instructing customers on uses of Intel’s products that infringe the

’879 Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly

infringe the ’879 Patent by, for example, making, using, offering to sell, and selling within the

United States, and importing into the United States, without authority or license, products

containing the above-described Intel products, and/or supplying or causing to be supplied from the

United States all or a substantial portion of the components of such products, where such

components are uncombined in whole or in part, in such manner as to actively induce, as described

above, the combination of such components outside the United States in a manner that would

infringe the ’879 Patent if such combination occurred inside the United States.

       29.     XMTT is informed and believes, and thereon alleges, that Intel has contributed to

the infringement by its customers of the ’879 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ’879 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ’879 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ’879 Patent and are not staple articles or commodities of commerce suitable for

substantial noninfringing use. On information and belief, Intel’s customers directly infringe the

’879 Patent by, for example, making, using, offering to sell, and selling within the United States,

and importing into the United States, without authority or license, products containing the above-

described Intel products, and/or supplying or causing to be supplied from the United States




                                                - 11 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 12 of 27 PageID #: 12



components of such products that are especially made or especially adapted for use in the

inventions of the ’879 Patent and not a staple article or commodity of commerce suitable for

substantial noninfringing use, where such components are uncombined in whole or in part,

knowing, as described above, that such components are so made or adapted intending that such

components will be combined outside the United States in a manner that would infringe the ’879

Patent if such combination occurred inside the United States.

       30.     As a result of Intel’s infringement of the ’879 Patent, XMTT has been damaged.

XMTT is entitled to recovery for damages sustained as a result of Intel’s wrongful acts in an

amount subject to proof at trial.

       31.     To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief, its requirements have been satisfied with respect to the ’879 Patent.

       32.     In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to XMTT.

       33.     XMTT is informed and believes, and thereon alleges, that the infringement of the

’879 Patent by Intel has been and continues to be willful. As noted above, Intel has had knowledge

of the ’879 Patent, or, at minimum, has been willfully blind to the existence of the ’879 Patent.

Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner, with

reckless disregard for XMTT’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

       34.     XMTT is informed and believes, and thereon alleges, that this is an exceptional

case, which warrants an award of attorney’s fees to XMTT pursuant to 35 U.S.C. § 285.




                                                - 12 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 13 of 27 PageID #: 13



                                        SECOND CLAIM

                          (Infringement of U.S. Patent No. 7,707,388)

       35.     XMTT re-alleges and incorporates herein by reference Paragraphs 1-34 of its

Complaint.

       36.     The ’388 Patent, entitled “Computer Memory Architecture For Hybrid Serial And

Parallel Computing Systems,” was duly and lawfully issued April 27, 2010. A true and correct

copy of the ’388 Patent is attached hereto as Exhibit 2.

       37.     The ’388 Patent names Uzi Y. Vishkin as inventor. Dr. Vishkin is a professor at

the University of Maryland in the Department of Electrical and Computer Engineering. He was

selected as a Fellow in the Association of Computing Machinery in 1996 for, among other things,

having “played a leading role in forming and shaping what thinking in parallel has come to mean

in the fundamental theory of Computer Science.” Dr. Vishkin has hundreds of published papers

in the field of parallel computing and computer architecture and is a frequent invited speaker at

academic conferences and within the computer hardware industry, including at Intel’s research

and development facilities.

       38.     The ’388 Patent has been in full force and effect since its issuance. XMTT owns

by assignment the entire right, title, and interest in and to the ’388 Patent, including the right to

seek damages for past, current, and future infringement thereof.

       39.     The ’388 Patent states that it “generally relate[s] to computing and more

specifically to a computer memory architecture for hybrid serial and parallel computing systems.”

Ex. 2, at 1:25-27.

       40.     The ’388 Patent explains that “parallelism has provided a growing opportunity for

increased performance of computer systems,” but that “in many applications, however, it is




                                                - 13 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 14 of 27 PageID #: 14



necessary to perform both serial and parallel processing.” Ex. 2, at 1:28-35. The ’388 Patent

further explains that “conventional approaches often do not allow for efficient execution of

coordinated, mixed (i.e., ‘hybrid’) parallel and serial processing modes,” creating a need for the

patented technology. Ex. 2, at 1:45-54.

       41.     The ’388 Patent provides, in one embodiment, “a serial processor [that] is

configured to execute software instructions in a software program in serial. A serial memory is

configured to store data for use by the serial processor in executing the software instructions in

serial. A plurality of parallel processors are configured to execute software instructions in the

software program in parallel. A plurality of partitioned memory modules are provided and

configured to store data for use by the plurality of parallel processors in executing software

instructions in parallel. Accordingly, a processor/memory structure is provided that allows serial

programs to use quick local serial memories and 40 parallel programs to use partitioned parallel

memories.” Ex. 2, at 3:22-33. The ’388 Patent further explains that in particular embodiments,

“a serial processor controls transitions from a serial processing mode to a parallel processing mode

implemented by a plurality of parallel processors.” Ex. 2, at 2:1-3.

       42.     The systems and methods taught by the ’388 Patent solve discrete, technological

problems associated with the architecture of multicore computing systems, representing new,

novel and useful improvements over the existing and/or patentably distinct means and methods.

The ’388 Patent claims describe particular computer hardware components, such as processors and

memory, organized in a particular way and with particular functionality that improves the

capabilities, such as speed and power efficiency, of a computer processing system. For example,

the ’388 Patent describes systems and methods that provide more “efficient execution of

coordinated, mixed (i.e., ‘hybrid’) parallel and serial processing modes” as compared to




                                                - 14 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 15 of 27 PageID #: 15



“conventional approaches.” Ex. 2, at 1:45-54. The ’388 Patent’s improvements to computer

systems are further described in its specification.

       43.     XMTT is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ’388 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that infringe claims of the ’388 Patent,

including Intel products containing Intel® Graphics Technology.

       44.     The ’388 accused products, for example, embody every limitation of at least claim

1 of the ’388 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

       [“An apparatus comprising: a serial processor to execute software instructions in a

       software program primarily in serial;”]

       45.     The ’388 accused products include systems-on-a-chip (or “SoCs”), which comprise

one or more serial processors (“CPU cores”) to execute software instructions in a computer

program primarily in serial, as described, for example, in Intel’s technical specification “The

Compute Architecture of Intel Processor Graphics Gen9” (“Gen9 Specification”) (available at

https://software.intel.com/sites/default/files/managed/c5/9a/The-Compute-Architecture-of-Intel-

Processor-Graphics-Gen9-v1d0.pdf).

       46.     The SoC architecture for Intel Core-series processors is illustrated, for instance, on

page 3 of the Gen9 Specification.




                                                 - 15 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 16 of 27 PageID #: 16




       47.     The specification illustrates, for example, that the ’388 accused products include,

among other hardware components, at least one “CPU core” (serial processor). The CPU core(s)

execute computer programs, which are comprised of software instructions, primarily in serial.

       [“a serial memory adapted to store data for use by the serial processor in executing

       the software instructions primarily in serial;”]

       48.     In the Intel architectures used in the ’388 accused products, CPU cores have at least

one serial memory adapted to store data for use by the CPU cores in executing the software

instructions primarily in serial. For example, as described in Intel’s Introduction to Intel®

Architecture White Paper, in an exemplary quad-core Intel Core i7 processor, “the four CPUs each

ha[ve] [their] own L1 and L2 caches.”

https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf at 5. These cache memories store data for use by the serial CPU core in executing

its software instructions.

       [“a plurality of parallel processors adapted to execute software instructions in the

       software program primarily in parallel; and”]



                                                - 16 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 17 of 27 PageID #: 17



        49.    The graphics hardware in the ’388 accused products comprises a plurality of

parallel processors adapted to execute software instructions in the computing program primarily

in parallel.

        50.    For example, the diagram at page 13 of the Gen9 Specification illustrates the

components of Intel’s graphics architecture, including one or more Slices, each of which is

comprised of a plurality of Subslices, each of which further comprises, among other components,

a plurality of Execution Units.




        51.    By way of further example, each Subslice also executes instructions in a computing

program primarily in parallel. As illustrated in the figure on page 9 of the Gen9 Specification, for

example, each Subslice has its own instruction cache, local thread dispatcher, and multiple parallel

execution units.




                                                - 17 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 18 of 27 PageID #: 18




       [“a plurality of partitioned memory modules adapted to store data for use by the

       plurality of parallel processors in executing the software instructions primarily in

       parallel;”]

       52.     The ’388 accused products further comprise a plurality of partitioned memory

modules adapted to store data for use by the plurality of parallel processors in executing the

software instructions primarily in parallel.

       53.     As illustrated above, for instance, each graphics Slice contains an L3 Data Cache

memory that is shared by that Slice’s plurality of parallel processors. The L3 Data Cache acts as

“shared local memory” for use in executing the program instructions. Gen9 Specification, at 11.

Intel products with multiple Subslices “instantiate multiple L3 cache partitions,” which “aggregate

together via an L3 fabric and act as a single larger capacity monolithic cache.” Id.

       [“wherein the serial processor is further adapted, prior to a transition from a serial

       processing mode to a parallel processing mode, to provide for a transfer of updated

       data from the serial memory to at least one of the plurality of partitioned memory




                                                - 18 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 19 of 27 PageID #: 19



        modules and to receive a corresponding acknowledgement from the at least one of the

        plurality of partitioned memory modules that the updated data has been queued or

        committed prior to any memory requests from the plurality of parallel processors.”]

        54.      In the ’388 accused products, a transition from a serial processing mode to a parallel

processing mode occurs, for example, when the software program running on the CPU cores

dispatches a computing task to the graphics hardware for processing in parallel. For example, a

software program may use the OpenGL 4.5 library function “glDispatchCompute” to cause a

transition      from   a   serial   processing    mode     to    a   parallel   processing     mode.”

https://www.khronos.org/registry/OpenGL-Refpages/gl4/ at glDispatchCompute.               As another

example, a software program running on the CPU cores may invoke a “shader” program designed

to execute on the graphics hardware. Intel’s hardware is designed to be compatible with software

libraries, including OpenGL and Microsoft Direct3D, and Intel provides documentation instructing

users how to use these libraries with the ’388 accused products.                           See, e.g.,

https://software.intel.com/sites/default/files/managed/3a/93/6th-gen-graphics-api-dev-guide-

1.1.pdf at 5:




        55.      The CPU cores in the ’388 accused products are adapted to, prior to a transition

from a serial processing mode to a parallel processing mode, provide for a transfer of updated data

from the serial memory to at least one of the plurality of partitioned memory modules and to



                                                  - 19 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 20 of 27 PageID #: 20



receive a corresponding acknowledgement from the at least one of the plurality of partitioned

memory modules that the updated data has been queued or committed prior to any memory

requests from the plurality of parallel processors.

         56.      For example, updated data is transferred from the CPU cores to the partitioned

memory modules accessible by the plurality of parallel processors using buffer objects, as

described in Intel technical documentation such as the specification included below.




https://software.intel.com/sites/default/files/managed/3a/93/6th-gen-graphics-api-dev-guide-

1.1.pdf at 36.

         57.      These buffer objects must be successfully allocated and the data committed to the

partitioned memory modules before any memory requests can be made by the plurality of parallel

processors,       e.g.,   to      execute   graphics   processing   instructions.          See,   e.g.,

https://www.khronos.org/opengl/wiki/Buffer_Object (“Buffer objects hold a linear array of

memory of arbitrary size. This memory must be allocated before it can be uploaded to or used.”);

https://www.khronos.org/opengl/wiki/Vertex_Specification#Vertex_Array_Object (“A Vertex

Array Object (VAO) is an OpenGL Object that stores all of the state needed to supply vertex data

(with one minor exception noted below). It stores the format of the vertex data as well as the

Buffer         Objects     (see       below)     providing    the    vertex         data     arrays.”);

https://www.khronos.org/opengl/wiki/Vertex_Rendering (“The following represent conditions

you must ensure are valid when issuing a drawing command. A non-zero Vertex Array Object



                                                   - 20 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 21 of 27 PageID #: 21



must be bound (though no arrays have to be enabled, so it can be a freshly-created vertex array

object).”).

        58.    Intel has had actual knowledge of its infringement of the ’388 Patent since at least

the time of service of this Complaint, and continues to infringe the ’388 Patent notwithstanding

that knowledge. XMTT is further informed and believes that Intel has had actual knowledge of its

infringement of the ’388 Patent since before the time of service of this Complaint, including for

the reasons that, for example: Intel has been well aware of the research of Dr. Uzi Vishkin, the

sole inventor of the ’388 Patent, into multicore architectures and parallelism for many years,

including Dr. Vishkin’s work with his company, XMTT, the original assignee of the ’388 Patent

(and Plaintiff in this action) – indeed, in recent correspondence with Dr. Vishkin regarding a

potential collaboration, an Intel engineer remarked that “we [Intel] have known your early work

on XMT and as you may recall we had invited you to Intel a few years back.” The Intel engineer

was correct. In fact, on multiple occasions, including in 2008, while the Asserted Patents were

pending, in 2010, shortly after the ’388 Patent issued, and again in 2013, shortly after the ’879

Patent issued, Intel considered investing in XMTT or otherwise acquiring Dr. Vishkin’s

intellectual property. Intel instead chose to release multiple generations of infringing products

without permission. As a further example of Intel’s extensive knowledge of Dr. Vishkin’s work,

on multiple occasions, Dr. Vishkin was invited to Intel’s facilities to discuss, and did discuss, his

Explicit Multi-Threading (XMT) technology that is associated with the Asserted Patents. For

example, over the years Dr. Vishkin has given numerous technical presentations to Intel’s chip

architects, including, for example: in 2008, at Intel’s China Research Center in Beijing, China; in

2009, at Intel’s Israel Development Center in Haifa, Israel; in 2010, in a videotaped talk on parallel

programming that was broadcast on Intel Software Network TV; in 2012, as part of the




                                                 - 21 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 22 of 27 PageID #: 22



Distinguished Speaker Series at the Illinois-Intel Parallelism Center (broadcast throughout Intel);

and again at Intel’s Haifa facility in 2015 and 2017. During these presentations, Dr. Vishkin

described key technical aspects of his patented technologies and informed Intel at the time that the

technologies were protected by U.S. patents issued and pending. Dr. Vishkin also provided Intel,

on multiple occasions, with links to his XMT website, where he has maintained a list of issued

U.S. patent numbers related to his XMT technologies (including the Asserted Patents). In addition

to invited talks, Dr. Vishkin has given numerous presentations on his patented technologies at

industry conferences attended by Intel personnel, including, for example, the 2010 Indo-US

Conference on Parallelism in Bangalore, India, where Dr. Vishkin’s presentation included a slide

referencing “6 Issued Patents” and “More patent applications” (which, at the time, included the

publicly-available patent application that would issue as the ’388 Patent approximately three

months later). Dr. Vishkin has also identified the Asserted Patents in widely-read published

papers, including, for example, in “Algorithmic Approach to Designing an Easy-To-Program

System: Can It Lead to a HW-Enhanced Programmer’s Workflow Add-On?,” which was published

in the proceedings of the 2009 IEEE International Conference on Computer Design and describes

U.S. Patent Application No, 2009/0119481 (the published application of the ’388 Patent) as

“show[ing] how to gracefully upgrade from a uniprocessor to up to thousands of processors on-

chip without losing on backwards compatibility on serial code, and dynamically moving back and

forth between serial and parallel execution.” Intel not only attended, presented multiple papers,

and chaired the first conference session of the 2009 IEEE conference, but also received (as special

session chair) an advance copy of Dr. Vishkin’s paper before the conference. As a further example,

Dr. Vishkin’s paper “Using Simple Abstraction to Reinvent Computing for Parallelism,” which

was published in the Communications of the ACM magazine in January 2011, references issued




                                                - 22 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 23 of 27 PageID #: 23



patents related to the XMT processor, including the ’388 Patent. This paper has been downloaded

over 19,000 times from the ACM Digital Library and was referenced in the first slide of Dr.

Vishkin’s presentation at the Illinois-Intel Parallelism Center, which was broadcast throughout

Intel. Furthermore, as previously mentioned, Dr. Vishkin has maintained a website for his XMT

technology which includes, among other things, a detailed description of Dr. Vishkin’s

technologies and a list of related U.S. patents (including the ’388 Patent) by number. Intel is, and

has been, well aware of Dr. Vishkin’s XMT website. For example, an Intel engineer provided a

quote for publication on the XMT website praising Dr. Vishkin’s technical accomplishments, and,

as noted above, Dr. Vishkin has informed Intel of his XMT website on numerous occasions over

the years. As a further example, Intel architects have touted the benefits of Dr. Vishkin’s XMT

technology to Intel’s customers within Intel’s own Developer Zone (an online forum for discussion

of Intel products), specifically referencing Dr. Vishkin’s XMT website. To the extent Intel claims

it did not have actual knowledge of the ’388 Patent, particularly in light of the foregoing, Intel has

been willfully blind to that patent’s existence based on, for example, its publicly-known corporate

policy forbidding its employees from reading patents held by outside companies or individuals.

       59.     XMTT is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ’388 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States (as used in this pleading, “customers” refers to both direct and indirect

customers, including entities that distribute and resell the accused products, alone or as part of a

system, and end users of such products and systems). For example, Intel publicly provides




                                                 - 23 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 24 of 27 PageID #: 24



documentation, including datasheets available through Intel’s publicly accessible ARK service and

software developer’s manuals, instructing customers on uses of Intel’s products that infringe the

’388 Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly

infringe the ’388 Patent by, for example, making, using, offering to sell, and selling within the

United States, and importing into the United States, without authority or license, products

containing the above-described Intel products, and/or supplying or causing to be supplied from the

United States all or a substantial portion of the components of such products, where such

components are uncombined in whole or in part, in such manner as to actively induce, as described

above, the combination of such components outside the United States in a manner that would

infringe the ’388 Patent if such combination occurred inside the United States.

       60.     XMTT is informed and believes, and thereon alleges, that Intel has contributed to

the infringement by its customers of the ’388 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ’388 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ’388 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ’388 Patent and are not staple articles or commodities of commerce suitable for

substantial noninfringing use. On information and belief, Intel’s customers directly infringe the

’388 Patent by, for example, making, using, offering to sell, and selling within the United States,

and importing into the United States, without authority or license, products containing the above-

described Intel products, and/or supplying or causing to be supplied from the United States

components of such products that are especially made or especially adapted for use in the




                                                - 24 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 25 of 27 PageID #: 25



inventions of the ’388 Patent and not a staple article or commodity of commerce suitable for

substantial noninfringing use, where such components are uncombined in whole or in part,

knowing, as described above, that such components are so made or adapted intending that such

components will be combined outside the United States in a manner that would infringe the ’388

Patent if such combination occurred inside the United States.

       61.     As a result of Intel’s infringement of the ’388 Patent, XMTT has been damaged.

XMTT is entitled to recovery for damages sustained as a result of Intel’s wrongful acts in an

amount subject to proof at trial.

       62.     To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief, its requirements have been satisfied with respect to the ’388 Patent.

       63.     In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to XMTT.

       64.     XMTT is informed and believes, and thereon alleges, that the infringement of the

’388 Patent by Intel has been and continues to be willful. As noted above, Intel has had knowledge

of the ’388 Patent, or, at minimum, has been willfully blind to the existence of the ’388 Patent.

Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner, with

reckless disregard for XMTT’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

       65.     XMTT is informed and believes, and thereon alleges, that this is an exceptional

case, which warrants an award of attorney’s fees to XMTT pursuant to 35 U.S.C. § 285.




                                                - 25 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 26 of 27 PageID #: 26



                                    PRAYER FOR RELIEF

       WHEREFORE, XMTT prays for judgment against Intel as follows:

       A.      That Intel has infringed, and unless enjoined will continue to infringe, each of the

Asserted Patents;

       B.      That Intel has willfully infringed each of the Asserted Patents;

       C.      That Intel pay XMTT damages adequate to compensate XMTT for Intel’s

infringement of the Asserted Patents, together with interest and costs under 35 U.S.C. § 284;

       D.      That Intel be ordered to pay prejudgment and postjudgment interest on the damages

assessed;

       E.      That Intel pay XMTT enhanced damages pursuant to 35 U.S.C. § 284;

       F.      That Intel be ordered to pay supplemental damages to XMTT, including interest,

with an accounting, as needed;

       G.      That Intel be enjoined from infringing the Asserted Patents, or if its infringement

is not enjoined, that Intel be ordered to pay ongoing royalties to XMTT for any postjudgment

infringement of the Asserted Patents;

       H.      That this be adjudged an exceptional case under 35 U.S.C. § 285, and that Intel pay

XMTT’s attorneys’ fees, costs, and expenses in this action; and

       I.      That XMTT be awarded such other and further relief, including equitable relief, as

the Court deems just and proper.




                                                - 26 -
 Case 1:18-cv-01810-UNA Document 1 Filed 11/16/18 Page 27 of 27 PageID #: 27



                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), XMTT hereby demands a trial by jury

on all issues triable to a jury.



 Dated: November 16, 2018                       Respectfully submitted,

                                                FARNAN LLP

                                                /s/ Brian E. Farnan

                                                Brian E. Farnan (Bar No. 4089)
                                                Michael J. Farnan (Bar No. 5165)
                                                919 North Market Street
                                                12th Floor
                                                Wilmington, DE 19801
                                                (302) 777-0300
                                                (302) 777-0301
                                                bfarnan@farnanlaw.com
                                                mfarnan@farnanlaw.com

                                                Attorneys for Plaintiff XMTT, Inc.




                                             - 27 -
